Title: To Thomas Jefferson from Walter Boyd, 1 March 1792
From: Boyd, Walter
To: Jefferson, Thomas


          
            Sir
            Paris 1st. March 1792
          
          When I took the liberty last summer to intrude upon your Excellency with a hasty line in favour of my Brother—in—law Mr. Hemming I flattered myself that I should soon have been able to indulge myself in the pleasure of writing you at great length on many subjects highly interesting to America and this Country: but such has been the accumulation of Business of various kinds in which I have been involved that I have been obliged to confine my Correspondence, though infinitely against my will, to the indispensable duties of my  situation.—When your Excellency considers the predicament in which the Commercial and political Interests of this Country have stood for some time and still stand, I am persuaded you will readily allow that my Cards have been peculiarly difficult, and that your Excellency will easily conceive that I must have been obliged to give up many favourite pursuits in order to attend to the irresistible Calls of duty. From the Interest your Excellency has been pleased to take in my welfare it will be agreeable to you to learn that all this extraordinary Exertion has not been without the most pleasing effects.—My House has prospered not only beyond any idea of success I could ever have formed but greatly beyond the expectations of its most sanguine friends. This much I have thought proper to say in order to account to your Excellency for so long a silence (interrupted only by a hasty line) after receiving the most flattering proofs of attention to my request regarding my late Brother whose death I shall lament while I exist.—After an absence of 25 years he paid me a visit at Paris.—I received him with open arms.—I offered to pay off all his debts and to do every thing within the compass of my power to place him in that line of life to which his talents and Education called him. I kept him with me here as long as possible: but his desire to revisit his native Country carried him to England, and there he fell in with people possessed of large Tracts of Land in America which he had the imprudence or rather madness to purchase without waiting even to know my opinion of the operations although (as you may suppose) it was by my means only that the payments were to be made.—These purchases were carried to the Extent of upwards of £70,000 Stlg., and what would be incredible were it not unhappily consistent with my own knowledge, the deeds of purchase and Sale were all actually executed. I will add for the honour of my poor Brother’s Memory that I firmly believe he was taught to think that these Deeds would be set aside by the parties he contracted with the moment it should be found that I disapproved of the purchase. Every thing that I could do, every thing that my best friends could do to dissuade him from this imprudent Bargain was done: but in vain. His fancy had got too fast hold of this favourite idea, and I believe it was only when he found that the Sellers would not give up the Bargain that he fairly saw and felt the folly of it. The Consequence was that the grief and vexation which this affair occasioned threw him into low Spirits and bad health which in the space of three weeks brought him to his grave. There is in the history of this case so many circumstances of the most poignant distress to a Brother who not only wished but actually was busily employed in promoting and certainly would have finally secured his Comfort and happiness that I assure  your Excellency I feared for a long time that I should have sunk under the stroke.—Among other precipitate measures which he adopted and recommended during his short stay in England was the removal of my Brother and Sister-in-law Mr. and Mrs. Hemming from England to America. He was to accompany them thither and guide and assist them when there: But when the Ship was ready to sail, all at once he disappeared and after waiting a considerable time they were advised to go without him.—This absence was occasioned by the grief and melancholy which soon after put an end to his Existence, and what was peculiarly cruel to all his friends we supposed that his absence was the consequence of a frolic which all of us were extremely offended at as highly unseasonable and unsuitable to his years and situation.—In a word all my endeavours to serve him were rendered abortive and there remained of the history of his Residence in England only a moteley groupe of inconsistencies and Contradictions, the effects of extreme Credulity on his part and an Ignorance of Mankind which I should not have expected even in a Child.—I am sure your Excellency will have the goodness to excuse this long detail of circumstances and permit me to add that my Brother and Sister-in-law are now in America with but a small pittance of fortune and few or no friends. Will your Excellency allow me to recommend them to your good offices? You will find Mr. Hemming a deserving young man, extremely willing to exert himself in any line of life he may be placed in and animated as he is with the desire of providing for a beloved wife and Child. I am sure his Exertions will do no discredit to your recommendation. Be assured, Sir, that my gratitude will be boundless not only for what service your Excellency may actually render to this worthy family but even for the kind intentions and wishes you may form in their favour:—It would be presumptious in me to suppose that I could ever have it in my power to make any return for the kindness you may shew to Mr. and Mrs. Hemming: but were it possible that I should have an opportunity of being in any shape useful to your Excellency or any of your friends, I beg you to be persuaded that I would seize it with inexpressible pleasure.
          I have frequently had the pleasure of seeing Mr. Short whose amiable manners and superior good sense have acquired him universal Esteem here. We have lately talked over a Subject of finance which I hope to be able to carry into execution, and if so, America and France must find their Account in it.—I have the honour to be with the highest respect and the most perfect esteem, Sir, Your Excellency’s Most obedient, and Most faithful humble Servant,
          
            W. Boyd
          
        